DETAILED ACTION
The amendment filed on November 17, 2021 has been acknowledged. Claims 2, 3, 7, 8, 10, 11, 15, 16, 18 and 19 have been canceled. Claims 1, 4-6, 9, 12-14, 17 and 20-30, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, line 15 recites “having a first age” which appears to be a typo and should read --having a first stage--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 5, 6, 9, 12-14, 17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 2019/0205636 A1) hereafter Saraswat, in view of Wheeler et al. (US 2019/0102850 A1) hereafter Wheeler, further in view of Johnson et al. (US 2008/0114628 A1) hereafter Johnson, further in view of Welsch et al. (US 7,433,838 B2) hereafter Welsch, further in view of Lesandro et al. (WO 2011/146711 A1) hereafter Lesandro.
As per claim 1, Saraswat discloses a method, comprising:
	receiving, by one or more processors, a natural-language contract (Page 4, paragraphs [0034]-[0037]; disclose that documents are scanner or received by the system. The industry specific information is identified and utilized by the system. Page 4, paragraph [0036]; discloses that the contracts are processed by natural language processing techniques. Page 5, paragraph [0039]; discloses that the documents which can be identified include contracts. Page 4, paragraph [0033]; discloses that this is done through a cloud infrastructure. Page 7, paragraph [0047]; discloses that the instructions are carried out by programs executed by processors. Page 5, paragraph [0040]; discloses that the system can receive different types of documents);
	retrieving, by the one or more processors, a processing model from a set of stored processing models by determining a stored industry type (As best understood in light of the applicant’s originally filed specification paragraphs [0022] and [0028]-[0030], the customer is can be an individual, business or organization, thus the system can 
	determining, by the one or more processors, one or more contract terms in the natural-language contract by identifying a contract term in the one or more contract terms that equates to a term in the dictionary of terms (Page 6, paragraph [0043]; discloses that the rules translator customizes functions based on the identified 
	Saraswat however fails to explicitly show that determining, by the one or more processors, one or more actions performable in the CRM tool associated with the one or more contract terms; creating, by the one or more processors, a flow in the CRM tool comprising the one or more actions and a plurality of stages having a first stage; selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving, by the one or more processors, the action from the customer via the interface; creating, by the one or more processors, a smart contract by employing a term-to-code translation file that maps the one or more contract terms to instructions to include in the smart contract and deploying the smart contract to a digital ledger; and transmitting, by the one or more processors, a state change to the digital ledger in response to the action being performed in the interface in the CRM tool.
Wheeler, which like Saraswat talks about the use of natural language processing to create a list of rules (Page 5, paragraph [0048]), teaches it is known to determining, 
	Wheeler further teaches transmitting, by the one or more processors, a state change to the digital ledger in response to the action being performed in the interface of the software tool (Page 3, paragraph [0034]; teaches that the terms are stored in a blockchain which associates the contract with a contract number, this is a digital ledger. Page 3, paragraph [0036]; teaches that once the terms are fulfilled the system can issue payment. Page 7, paragraph [0067] and Page 8, paragraphs [0068] and [0069]; teaches that once the terms are identified they are mapped to actionable events such as payments and other conditions. Paragraph [0036]; teaches that once a transaction is complete the exchange is logged and stored in the blocks, thus the system transmits the state change. In this case the completion or fulfillment of the contract terms is the actions which is complete, which is a change in the state of the transaction. Upon changing to complete the system transmits the status to the digital ledger or block for storage. This is done so what when a contract is fulfilled the payment can be processed).
Wheeler further teaches rendering, by the one or more processors, a visual representation of the flow, wherein the visual representation of the flow displays relationships between the one or more actions, one or more completed actions, and one or more incomplete actions (Page 3, paragraph [0034] and [0036], Page 7, paragraph [0058] and Page 14, paragraph [0119]; teaches that the system records the status of 
	Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. However Saraswat fails to explicitly state that it creates and enforces a smart contract of actionable events which are to be enforced.
	Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat the ability to create and enforce smart contracts as taught by Wheeler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Wheeler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, with the ability to create and enforce smart contracts as taught by Wheeler, for the purposes of 
The combination however fails to explicitly show that the flow comprising one or more actions performable in the CRM tool associated with the one or more contract terms. Additionally, while Saraswat discusses using the information contained within the document itself to identify the business organization and type of industry and to use this information to determine how to process the document itself, it is not specific that the contract is uploaded to a customer relationship management (CRM) tool by a customer. Additionally while Wheeler discusses mapping elements of a contract to instructions it is not explicit that this is done using a term-to-code translation file. The combination further fails to explicitly show that selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving, by the one or more processors, the action from the customer via the interface.
Johnson, which like the combination talks about contract management, teaches it is known for customers to upload documents to a customer relationship management (CRM) tool, specifically to upload contracts to the CRM and for the system to contain a 
Johnson additionally teaches to identify the specific customer who uploaded the contract to the CRM and to utilize this data to display information specific to that customer (Page 17, paragraph [0103]; teaches that it is known to identify the specific customer for the current contract, this is done to establish permissions to set for approvers. By identifying the customer it enables the system to pull up previous information to provide easy access. Since the combination of Saraswat and Wheeler establishes an automated system for processing contracts once they are entered into the system, it would have been obvious to automate the manual process shown in Johnson to process the information more efficiently. As stated in Saraswat the use of natural language processing can be used in a variety of applications (paragraph [0023]), the process disclosed in Saraswat paragraph [0036] reduces the necessary manpower which is discussed in Johnson as being necessary. As such it would have been obvious to automate the manual process to reduce manpower).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that 
The sole difference between the combination and the claimed subject matter is the uploading of the contracts to customer relationship management (CRM) tool and to use customer specific information to determine how to process the document.
The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer relationship management (CRM) tools to manage contracts and to use customer specific information to determine how to process the contract was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat and Wheeler the ability to manage contracts using a customer relationship management (CRM) tool and to identify specific processing rules based on the customer information as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat and Wheeler, with the ability to manage contracts using a customer relationship management (CRM) 
While Wheeler discusses mapping elements of a contract to instructions it is not explicit that this is done using a term-to-code translation file. Based on the applicant’s originally filed specification paragraph [0043], “Smart contract engine 118 may employ pre-written code modules and deploy the modules into the created smart contract according to the terms and conditions. For example, smart contract engine 118 may place an initialization module at the start of the smart contract. In one embodiment, smart contract engine 118 may employ a term-to-code or condition-to-code translation file wherein smart contract engine 118 maps an identified term or condition to a subsequent set of instructions or code to include in the smart contract”, term-to-code is considered to be terms of the contract or document are used to find pre-defined segments of code. The combination further fails to explicitly show that selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that 
Welsh, which like the combination creates electronic contracts, teaches it is known to create the smart contract or contract carried out through machine readable code or software, by employing a term-to-code translation file to map the one or more contract terms to instructions that are to be included in the smart contract (Col. 3, lines 6-30, Col. 4, lines 20-28 and Col. 5, lines 6-49; teaches it is known to create a machine readable code or software to carry out contract agreements by employing a term to code segment translation, where an agreement is broken down into tasks and mapped to pre-defined code blocks which are to be included in the smart contract. For example if the system determines there is a pattern of terms which is offer and acceptance pattern this is used to map the required code segments into an electronic contract or smart contract. As Welsh establishes “using a finite set of business transaction patterns, and a finite set of management task, virtually any business interaction can be modeled. This model can be serialized in a machine readable code usable by an IT system”. Since the combination already creates a smart contract which is to be monitored and enforced it would have been obvious to map terms of a contract to preset code segments so that creation process can be automated and to ensure obligations can be fulfilled).

The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state the creation of the contract is done by using a term-to-code translation file.
Welsh teaches using the terms of a business contract to identify patterns and to use those specific patterns or terms of the contract to create a smart contract by mapping the terms to predefined code segments for enforcing the obligations set forth in the contract. Welsh establishes that this type of smart contract creation by mapping terms to code was known in the prior at the time of the invention.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Therefore, from this teaching of Welsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler and Johnson, with the creating the smart contract using term to code as taught by Welsh, for the purposes of ensuring compliance. Since the combination already creates a smart contract which is to be monitored and enforced it would have been obvious to map terms of a contract to preset code segments so that creation process can be automated and to ensure obligations can be fulfilled.
The combination further fails to explicitly show that selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving, by the one or more processors, the action from the customer via the interface.

Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state the selecting an initial stage of the plurality stages wherein the initial stage is a secondary stage that differs from the first stage, displaying a visual representation of the flow and receiving an action form the customer.
Lesandro teaches representing the flow of steps in a visual manner where the initial step or stage is a secondary stage different from the first stage as the first stage is completed automatically. Lesandro establishes that the visual representation is displayed and used to receive actions or selections from the customer. This information is used to fill in future stages or steps. Lesandro establishes that this type of visualization of the flow of a process was known in the prior at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the flow visualization established by the combination of Saraswat, Wheeler, Johnson and Welsh with the flow visualization including a plurality of steps or stages which initializes at a second stage which receives the customer selections and performs actions according to those selections as shown in Lesandro.

Therefore, from this teaching of Lesandro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, Johnson and Welsh, with the flow visualization including a plurality of steps or stages which initializes at a second stage which receives the customer selections and performs actions according to those selections as shown in Lesandro, for the purposes of visualizing the flow and walking the customer through the process step by step. Since the combination already presents a visualization of stages which are to performed in the flow, it would have been obvious to present them in the manner shown in Lesandro. As stated in Lesandro Page 12, lines 10-15; the uses on-screen communications to make updates or changes, enables greater response to business needs and shorter cycle times, as such it would have been obvious to present the flow information in this manner.
As per claim 4, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches, wherein the visual representation of the flow displays relationships between the one or more actions, one or more completed actions, and one or more incomplete actions (Page 3, paragraph [0034] and [0036], Page 7, paragraph [0058] and Page 14, paragraph [0119]; teaches that the system records the status of each actionable event such as payments in the system. These can be displayed to the user in various forms including binary status indicators or full display screens. As shown in Wheeler this includes annotations 
As per claim 5, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Saraswat further discloses creating, by the one or more processors, the processing model based on the parsed predefined contract (Page 4, paragraph [0037] and Page 5, paragraph [0038]; discloses that a customer document object model is selected based on the dictionary. As shown in paragraph [0034] the dictionary is built from industry specific terms and information. Page 6, paragraph [0043]; discloses that the rules translator customizes functions based on the identified document and the specific industry).
	Wheeler further teaches receiving, by the one or more processors, a predefined contract from a user; parsing, by the one or more processors, the predefined contract (Page 8, paragraph [0068]; teaches that the conditions are pre-defined and received by the system. Page 5, paragraph [0048]; teaches that the conditions are parsed by using the natural language processing).
As per claim 6, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches wherein the one or more contract terms comprise price, a quantity, and a good (Page 5, paragraph [0050]; teaches that the terms include the type of good, the amount and the price).
As per claim 9, Saraswat discloses a system, comprising:
a memory; and at least one processor coupled the memory (Page 7, paragraph [0047]; discloses a processor and memory for carrying out the invention. Page 4, 
	receive a natural-language contract (Page 4, paragraphs [0034]-[0037]; disclose that documents are scanner or received by the system. The industry specific information is identified and utilized by the system. Page 4, paragraph [0036]; discloses that the contracts are processed by natural language processing techniques. Page 5, paragraph [0039]; discloses that the documents which can be identified include contracts. Page 4, paragraph [0033]; discloses that this is done through a cloud infrastructure. Page 7, paragraph [0047]; discloses that the instructions are carried out by programs executed by processors. Page 5, paragraph [0040]; discloses that the system can receive different types of documents);
	retrieve a processing model from a set of stored processing models by determining a stored industry type (As best understood in light of the applicant’s originally filed specification paragraphs [0022] and [0028]-[0030], the customer is can be an individual, business or organization, thus the system can base the type of industry off of the customer which can be a business or organization as outlined in paragraph [0022] explicitly which states “if the customer is a bank then the industry may be “finance,” if the customer is a hospital, then the industry maybe be “healthcare.”. This establishes that the document can be select the manner of processing the document and the dictionary based on the business organization which the customer belongs, this is outlined in paragraph [0028]) in the software tool and selecting the processing model for the stored industry type, wherein the processing model comprises a dictionary of terms used in contracts in the stored industry type (Saraswat Page 4, paragraph [0037] 
	determine one or more contract terms in the natural-language contract by identifying a contract term in the one or more contract terms that equates to a term in the dictionary of terms (Page 6, paragraph [0043]; discloses that the rules translator customizes functions based on the identified document and the specific industry, specifically mapping or rules to specific parts of a document based on the industry. Page 4, paragraph [0037] and Page 5, paragraph [0038]; discloses that a customer document object model is selected based on the dictionary. As shown in paragraph [0034] the dictionary is built from industry specific terms and information. Page 6, paragraph [0043]; discloses that the rules translator customizes functions based on the identified document and the specific industry).
Saraswat however fails to explicitly show that determining one or more actions performable in the CRM tool associated with the one or more contract terms; creating a 
Wheeler, which like Saraswat talks about the use of natural language processing to create a list of rules (Page 5, paragraph [0048]), teaches it is known to determining, by the one or more processors, one or more actions performable in the software associated with the contract terms; create a flow in the comprising the one or more actions and a plurality of stages having a first stage;  create a smart contract by mapping the one or more contract terms to instructions to include in the smart contract and deploying the smart contract to a digital ledger; (Page 1, paragraph [0016]; teaches it is known to create a smart contract or cryptocontract which track and enforce agreements between parties. Specifically the smart contract defines rules and penalties around an agreement and this operates the same was as a traditional contract. This is done based on the industry and stores the actions which are required for conforming to the contract. Specifically automatic payments or asset exchange. Page 2, paragraph 
	Wheeler further teaches transmit a state change to the digital ledger in response to the action being performed in the interface of the software tool (Page 3, paragraph [0034]; teaches that the terms are stored in a blockchain which associates the contract with a contract number, this is a digital ledger. Page 3, paragraph [0036]; teaches that once the terms are fulfilled the system can issue payment. Page 7, paragraph [0067] and Page 8, paragraphs [0068] and [0069]; teaches that once the terms are identified they are mapped to actionable events such as payments and other conditions. 
Wheeler further teaches rendering a visual representation of the flow, wherein the visual representation of the flow displays relationships between the one or more actions, one or more completed actions, and one or more incomplete actions (Page 3, paragraph [0034] and [0036], Page 7, paragraph [0058] and Page 14, paragraph [0119]; teaches that the system records the status of each actionable event such as payments in the system. These can be displayed to the user in various forms including binary status indicators or full display screens. As shown in Wheeler this includes annotations such as in escrow meaning incomplete and complete where payment has been released).
	Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. However Saraswat fails to explicitly state that it creates and enforces a smart contract of actionable events which are to be enforced.
	Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This 
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat the ability to create and enforce smart contracts as taught by Wheeler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Wheeler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, with the ability to create and enforce smart contracts as taught by Wheeler, for the purposes of implementing the digital agreements. Since Saraswat already establishes the creation of digital contracts based on the rules for specific industries based on the terms parsed using natural language processing, it would have been obvious to utilize this digital data to create smart contracts and carry out those agreements automatically as shown in Wheeler.
The combination however fails to explicitly show that the flow comprising one or more actions performable in the CRM tool associated with the one or more contract terms. Additionally, while Saraswat discusses using the information contained within the document itself to identify the business organization and type of industry and to use this information to determine how to process the document itself, it is not specific that the contract is uploaded to a customer relationship management (CRM) tool by a customer. 
Johnson, which like the combination talks about contract management, teaches it is known for customers to upload documents to a customer relationship management (CRM) tool, specifically to upload contracts to the CRM and for the system to contain a flow for actions to be performed in the CRM tool (Page 9, paragraph [0053], Page 15, paragraphs [0091]-[0093]; teaches that it is known to have a customer relationship management tool which allows for the uploading of documents. Specifically it allows for the uploading of contract documents. Page 15, paragraph [0095]; teaches that it is known to have assignments or tasks relating to executing the contract). 
Johnson additionally teaches to identify the specific customer who uploaded the contract to the CRM and to utilize this data to display information specific to that customer (Page 17, paragraph [0103]; teaches that it is known to identify the specific customer for the current contract, this is done to establish permissions to set for approvers. By identifying the customer it enables the system to pull up previous information to provide easy access. Since the combination of Saraswat and Wheeler establishes an automated system for processing contracts once they are entered into 
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers.
The sole difference between the combination and the claimed subject matter is the uploading of the contracts to customer relationship management (CRM) tool and to use customer specific information to determine how to process the document.
The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer relationship management (CRM) tools to manage contracts and to use customer specific information to determine how to process the contract was known in the prior art at the time of the invention.

Therefore, from this teaching of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat and Wheeler, with the ability to manage contracts using a customer relationship management (CRM) tool and to identify specific processing rules based on the customer information as taught by Johnson, for the purposes of using customer relationship management (CRM) tools to manage contracts for customers. Since the combination of Saraswat and Wheeler establishes an automated system for processing contracts once they are entered into the system, it would have been obvious to automate the manual process shown in Johnson to process the information more efficiently. As stated in Saraswat the use of natural language processing can be used in a variety of applications (paragraph [0023]), the process disclosed in Saraswat paragraph [0036] reduces the necessary manpower which is discussed in Johnson as being necessary. As such it would have been obvious to automate the manual process to reduce manpower.

Welsh, which like the combination creates electronic contracts, teaches it is known to create the smart contract or contract carried out through machine readable code or software, by employing a term-to-code translation file to map the one or more contract terms to instructions that are to be included in the smart contract (Col. 3, lines 6-30, Col. 4, lines 20-28 and Col. 5, lines 6-49; teaches it is known to create a machine readable code or software to carry out contract agreements by employing a term to code segment translation, where an agreement is broken down into tasks and mapped 
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state the creation of the contract is done by using a term-to-code translation file.
Welsh teaches using the terms of a business contract to identify patterns and to use those specific patterns or terms of the contract to create a smart contract by mapping the terms to predefined code segments for enforcing the obligations set forth in the contract. Welsh establishes that this type of smart contract creation by mapping terms to code was known in the prior at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the contract creation established by the combination of Saraswat, Wheeler and Johnson with the creation of a smart contracting using term to code as shown in Welsh.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Therefore, from this teaching of Welsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler and Johnson, with the creating the smart contract using term to code as taught by Welsh, for the purposes of ensuring compliance. Since the combination already creates a smart 
The combination further fails to explicitly show that select an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; display a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receive the action from the customer via the interface.
Lesandro, which like the combination talks about processing a flow of steps, teaches it is known for the flow to comprise a plurality of stages having a first stage; select an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; display a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receive the action from the customer via the interface (The applicant’s originally filed specification paragraph [0023] which establishes creating and modifying flows based on the industry. This includes exemplary stage which can include “received demographic information”. Paragraph [0031] establishes that the flow is to be initialized based on the terms and conditions which are identified. Paragraph [0034] establishes that “the initial stage is not necessarily the first stage” and can be “initialized to a secondary stage in a flow”. Lesandro page 13, line 29 through Page 14, line 27; teach a similar flow or series of 
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state the selecting an initial stage of the plurality stages wherein the initial stage is a secondary stage that differs from the first stage, displaying a visual representation of the flow and receiving an action form the customer.
Lesandro teaches representing the flow of steps in a visual manner where the initial step or stage is a secondary stage different from the first stage as the first stage is completed automatically. Lesandro establishes that the visual representation is displayed and used to receive actions or selections from the customer. This information is used to fill in future stages or steps. Lesandro establishes that this type of visualization of the flow of a process was known in the prior at the time of the invention.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Therefore, from this teaching of Lesandro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, Johnson and Welsh, with the flow visualization including a plurality of steps or stages which initializes at a second stage which receives the customer selections and performs actions according to those selections as shown in Lesandro, for the purposes of visualizing the flow and walking the customer through the process step by step. Since the combination already presents a visualization of stages which are to performed in the flow, it would have been obvious to present them in the manner shown in Lesandro. As stated in Lesandro Page 12, lines 10-15; the uses on-screen communications to make updates or changes, enables greater response to business needs and shorter cycle times, as such it would have been obvious to present the flow information in this manner.
As per claim 12, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches wherein the visual representation of the flow displays relationships between the one or more actions, one or more completed actions, and one or more incomplete actions (Page 3, paragraph [0034] and [0036], Page 7, paragraph [0058] and Page 14, paragraph [0119]; teaches that the system records the status of each actionable event such as payments in the system. These can be displayed to the user in various forms including binary status indicators or full display screens. As shown in Wheeler this includes annotations such as in escrow meaning incomplete and complete where payment has been released).
As per claim 13, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Saraswat further discloses creating the processing model based on the parsed predefined contract (Page 4, paragraph [0037] and Page 5, paragraph [0038]; discloses that a customer document object model is selected based on the dictionary. As shown in paragraph [0034] the dictionary is built from industry specific terms and information. Page 6, paragraph [0043]; discloses that the rules translator customizes functions based on the identified document and the specific industry).
	Wheeler further teaches receiving a predefined contract from a user; parsing the predefined contract (Page 8, paragraph [0068]; teaches that the conditions are pre-defined and received by the system. Page 5, paragraph [0048]; teaches that the conditions are parsed by using the natural language processing).
As per claim 14, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches wherein the one or more contract terms comprise price, a quantity, and a good (Page 5, paragraph [0050]; teaches that the terms include the type of good, the amount and the price).
As per claim 17, Saraswat discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (Page 7, paragraph [0047]; discloses a processor and memory for carrying out the invention. Page 4, paragraph [0033]; discloses that the invention can be carried out a cloud infrastructure) comprising:
receiving a natural-language contract (Page 4, paragraphs [0034]-[0037]; disclose that documents are scanner or received by the system. The industry specific information is identified and utilized by the system. Page 4, paragraph [0036]; discloses that the contracts are processed by natural language processing techniques. Page 5, paragraph [0039]; discloses that the documents which can be identified include contracts. Page 4, paragraph [0033]; discloses that this is done through a cloud infrastructure. Page 7, paragraph [0047]; discloses that the instructions are carried out by programs executed by processors. Page 5, paragraph [0040]; discloses that the system can receive different types of documents);
retrieving a processing model from a set of stored processing models by determining a stored industry type (As best understood in light of the applicant’s originally filed specification paragraphs [0022] and [0028]-[0030], the customer is can be an individual, business or organization, thus the system can base the type of industry off 
determining one or more contract terms in the natural-language contract by identifying a contract term in the one or more contract terms that equates to a term in the dictionary of terms (Page 6, paragraph [0043]; discloses that the rules translator customizes functions based on the identified document and the specific industry, 
Saraswat however fails to explicitly show that determining one or more actions performable in the CRM tool associated with the one or more contract terms; creating a flow in the CRM tool comprising the one or more actions and a plurality of stages having a first stage; selecting an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving an action from the customer via the interface; creating a smart contract by employing a term-to-code translation file that maps the one or more contract terms to instructions to include in the smart contract and deploying the smart contract to a digital ledger; and transmitting a state change to the digital ledger in response to the action being performed in the interface in the CRM tool.
Wheeler, which like Saraswat talks about the use of natural language processing to create a list of rules (Page 5, paragraph [0048]), teaches it is known to determining, by the one or more processors, one or more actions performable in the software associated with the one or more contract terms; creating, by the one or more 
	Wheeler further teaches transmitting, by the one or more processors, a state change to the digital ledger in response to the action being performed in the interface of the software tool (Page 3, paragraph [0034]; teaches that the terms are stored in a blockchain which associates the contract with a contract number, this is a digital ledger. Page 3, paragraph [0036]; teaches that once the terms are fulfilled the system can issue payment. Page 7, paragraph [0067] and Page 8, paragraphs [0068] and [0069]; teaches that once the terms are identified they are mapped to actionable events such as payments and other conditions. Paragraph [0036]; teaches that once a transaction is complete the exchange is logged and stored in the blocks, thus the system transmits the state change. In this case the completion or fulfillment of the contract terms is the actions which is complete, which is a change in the state of the transaction. Upon changing to complete the system transmits the status to the digital ledger or block for storage. This is done so what when a contract is fulfilled the payment can be processed).
Wheeler further teaches rendering, by the one or more processors, a visual representation of the flow, wherein the visual representation of the flow displays relationships between the one or more actions, one or more completed actions, and one or more incomplete actions (Page 3, paragraph [0034] and [0036], Page 7, paragraph [0058] and Page 14, paragraph [0119]; teaches that the system records the status of each actionable event such as payments in the system. These can be displayed to the user in various forms including binary status indicators or full display screens. As shown 
	Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. However Saraswat fails to explicitly state that it creates and enforces a smart contract of actionable events which are to be enforced.
	Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat the ability to create and enforce smart contracts as taught by Wheeler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Wheeler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, with the ability to create and enforce smart contracts as taught by Wheeler, for the purposes of implementing the digital agreements. Since Saraswat already establishes the creation of digital contracts based on the rules for specific industries based on the terms parsed 
The combination however fails to explicitly show that the flow comprising one or more actions performable in the CRM tool associated with the one or more contract terms. Additionally, while Saraswat discusses using the information contained within the document itself to identify the business organization and type of industry and to use this information to determine how to process the document itself, it is not specific that the contract is uploaded to a customer relationship management (CRM) tool by a customer. Additionally while Wheeler discusses mapping elements of a contract to instructions it is not explicit that this is done using a term-to-code translation file. The combination further fails to explicitly show that selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving, by the one or more processors, the action from the customer via the interface.
Johnson, which like the combination talks about contract management, teaches it is known for customers to upload documents to a customer relationship management (CRM) tool, specifically to upload contracts to the CRM and for the system to contain a flow for actions to be performed in the CRM tool (Page 9, paragraph [0053], Page 15, paragraphs [0091]-[0093]; teaches that it is known to have a customer relationship 
Johnson additionally teaches to identify the specific customer who uploaded the contract to the CRM and to utilize this data to display information specific to that customer (Page 17, paragraph [0103]; teaches that it is known to identify the specific customer for the current contract, this is done to establish permissions to set for approvers. By identifying the customer it enables the system to pull up previous information to provide easy access. Since the combination of Saraswat and Wheeler establishes an automated system for processing contracts once they are entered into the system, it would have been obvious to automate the manual process shown in Johnson to process the information more efficiently. As stated in Saraswat the use of natural language processing can be used in a variety of applications (paragraph [0023]), the process disclosed in Saraswat paragraph [0036] reduces the necessary manpower which is discussed in Johnson as being necessary. As such it would have been obvious to automate the manual process to reduce manpower).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers.

The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer relationship management (CRM) tools to manage contracts and to use customer specific information to determine how to process the contract was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat and Wheeler the ability to manage contracts using a customer relationship management (CRM) tool and to identify specific processing rules based on the customer information as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat and Wheeler, with the ability to manage contracts using a customer relationship management (CRM) tool and to identify specific processing rules based on the customer information as taught by Johnson, for the purposes of using customer relationship management (CRM) 
While Wheeler discusses mapping elements of a contract to instructions it is not explicit that this is done using a term-to-code translation file. Based on the applicant’s originally filed specification paragraph [0043], “Smart contract engine 118 may employ pre-written code modules and deploy the modules into the created smart contract according to the terms and conditions. For example, smart contract engine 118 may place an initialization module at the start of the smart contract. In one embodiment, smart contract engine 118 may employ a term-to-code or condition-to-code translation file wherein smart contract engine 118 maps an identified term or condition to a subsequent set of instructions or code to include in the smart contract”, term-to-code is considered to be terms of the contract or document are used to find pre-defined segments of code. The combination further fails to explicitly show that selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual 
Welsh, which like the combination creates electronic contracts, teaches it is known to create the smart contract or contract carried out through machine readable code or software, by employing a term-to-code translation file to map the one or more contract terms to instructions that are to be included in the smart contract (Col. 3, lines 6-30, Col. 4, lines 20-28 and Col. 5, lines 6-49; teaches it is known to create a machine readable code or software to carry out contract agreements by employing a term to code segment translation, where an agreement is broken down into tasks and mapped to pre-defined code blocks which are to be included in the smart contract. For example if the system determines there is a pattern of terms which is offer and acceptance pattern this is used to map the required code segments into an electronic contract or smart contract. As Welsh establishes “using a finite set of business transaction patterns, and a finite set of management task, virtually any business interaction can be modeled. This model can be serialized in a machine readable code usable by an IT system”. Since the combination already creates a smart contract which is to be monitored and enforced it would have been obvious to map terms of a contract to preset code segments so that creation process can be automated and to ensure obligations can be fulfilled).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state the creation of the contract is done by using a term-to-code translation file.
Welsh teaches using the terms of a business contract to identify patterns and to use those specific patterns or terms of the contract to create a smart contract by mapping the terms to predefined code segments for enforcing the obligations set forth in the contract. Welsh establishes that this type of smart contract creation by mapping terms to code was known in the prior at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Therefore, from this teaching of Welsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler and Johnson, with the creating the smart contract using term to code as taught by Welsh, for the purposes of ensuring compliance. Since the combination already creates a smart contract which is to be monitored and enforced it would have been obvious to map terms of a contract to preset code segments so that creation process can be automated and to ensure obligations can be fulfilled.
The combination further fails to explicitly show that selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving, by the one or more processors, the action from the customer via the interface.
Lesandro, which like the combination talks about processing a flow of steps, teaches it is known for the flow to comprise a plurality of stages having a first stage; selecting, by the one or more processors, an initial stage of the plurality of stages of the 
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer relationship management (CRM) tools to manage contracts and to use customer specific information to determine how to process the contract. Welsh teaches using the terms of a business contract to identify patterns and to use those specific patterns or 
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state the selecting an initial stage of the plurality stages wherein the initial stage is a secondary stage that differs from the first stage, displaying a visual representation of the flow and receiving an action form the customer.
Lesandro teaches representing the flow of steps in a visual manner where the initial step or stage is a secondary stage different from the first stage as the first stage is completed automatically. Lesandro establishes that the visual representation is displayed and used to receive actions or selections from the customer. This information is used to fill in future stages or steps. Lesandro establishes that this type of visualization of the flow of a process was known in the prior at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the flow visualization established by the combination of Saraswat, Wheeler, Johnson and Welsh with the flow visualization including a plurality of steps or stages which initializes at a second stage which receives the customer selections and performs actions according to those selections as shown in Lesandro.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

As per claim 20, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches rendering a visual representation of the flow, wherein the visual representation of the flow displays relationships between actionable events, completed actionable events, and incomplete actionable events (Page 3, paragraph [0034] and [0036], Page 7, paragraph [0058] and Page 14, paragraph [0119]; teaches that the system records the status of each actionable event such as payments in the system. These can be displayed to the user in various forms including binary status indicators or full display screens. As shown in Wheeler this includes annotations such as in escrow meaning incomplete and complete where payment has been released).
As per claim 21, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches receiving a notification of a completed action from the digital ledger; and denoting a stage in the flow as completed in response to the notification (Page 3, paragraph [0036]; Page 7, paragraph [0058]; teaches that the blockchain which is a digital ledger records and transmits completion of actions such as delivery of goods or the fulfillment of contract terms. Once all of the terms have been met the system broadcasts or notifies the consumers. Paragraph [0036]; teaches that once a transaction is complete the exchange is logged and stored in the blocks, thus the system transmits the state change. In this case the completion or fulfillment of the contract terms is the actions which is complete, which is a change in the state of the transaction. Upon changing to complete the system transmits the status to the digital ledger or block for storage. This is done so what when a contract is fulfilled the payment can be processed).
As per claim 22, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches the at least one processor further configured to: receive a notification of a completed action from the digital ledger; and denote a stage in the flow as completed in response to the notification (Page 3, paragraph [0036]; Page 7, paragraph [0058]; teaches that the blockchain which is a digital ledger records and transmits completion of actions such as delivery of goods or the fulfillment of contract terms. Once all of the terms have been met the system broadcasts or notifies the consumers. Paragraph [0036]; teaches that once a transaction is complete the exchange is logged and stored in the blocks, thus the system transmits the state change. In this case the completion or fulfillment of the 
As per claim 23, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Wheeler further teaches the operations further comprising: receiving a notification of a completed action from the digital ledger; and denoting a stage in the flow as completed in response to the notification (Page 3, paragraph [0036]; Page 7, paragraph [0058]; teaches that the blockchain which is a digital ledger records and transmits completion of actions such as delivery of goods or the fulfillment of contract terms. Once all of the terms have been met the system broadcasts or notifies the consumers. Paragraph [0036]; teaches that once a transaction is complete the exchange is logged and stored in the blocks, thus the system transmits the state change. In this case the completion or fulfillment of the contract terms is the actions which is complete, which is a change in the state of the transaction. Upon changing to complete the system transmits the status to the digital ledger or block for storage. This is done so what when a contract is fulfilled the payment can be processed).
As per claim 24, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Saraswat further discloses creating the processing model based on the parsed predefined contract (Page 4, paragraph [0037] and Page 5, paragraph [0038]; discloses that a customer document object model is selected based on the dictionary. As shown in paragraph [0034] the dictionary is built 
Wheeler further teaches receiving a predefined contract from a user; parsing the predefined contract (Page 8, paragraph [0068]; teaches that the conditions are pre-defined and received by the system. Page 5, paragraph [0048]; teaches that the conditions are parsed by using the natural language processing).

Claim(s) 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 2019/0205636 A1) hereafter Saraswat, in view of Wheeler et al. (US 2019/0102850 A1) hereafter Wheeler, further in view of Johnson et al. (US 2008/0114628 A1) hereafter Johnson, further in view of Welsch et al. (US 7,433,838 B2) hereafter Welsch, further in view of Lesandro et al. (WO 2011/146711 A1) hereafter Lesandro, further in view of Radkowski et al. (US 2013/0085800 A1) hereafter Radkowski.
As per claim 25, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Johnson further establishes using roles to implement security to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed (Page 6, paragraph [0040]; teaches that it is known to control the access to actions through the use of roles to determine if the user is allowed to perform the actions., as shown in Johnson this ensures that the permissions are enforced).

The combination however fails to explicitly establish it is known to implement roles in a CRM tool.
Radkowski, which like the combination talks about implementing roles, teaches it is known to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed in the CRM tool (Page 1, paragraphs [0006] and [0007], Page 2, paragraph [0036] and Page 3, paragraphs [0037]-[0039]; teaches that it is known to include in a customer relationship management (CRM) tool to include roles to determine if the user has the permission or authority to perform a task prior to allowing the task to be performed or completed. Since the combination already establishes the use of rules for security, it would have been obvious to implement them in a CRM tool to ensure compliance and minimize risk as established in Radkowski).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a 
The sole difference between the combination and the claimed subject matter is that is the combination fails to explicitly state that the CRM tool can determine whether a user has permission to complete the action prior to allowing the action to be performed.
Radkowski reference outlines the use of roles to determine if the user has permission to complete an action prior to allowing the action to be performed and that this roles integration into a CRM tool was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat, Wheeler, Johnson, Welsh and Lesandro the ability to determine whether a user has permission to complete an action prior to 
Therefore, from this teaching of Radkowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, Johnson, Welsh and Lesandro, with the ability to determine whether a user has permission to complete an action prior to allowing the action to be performed as taught by Radkowski, for the purposes of ensuring compliance. Since the combination already establishes the use of rules for security, it would have been obvious to implement them in a CRM tool to ensure compliance and minimize risk as established in Radkowski.
As per claim 27, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Johnson further establishes using roles to implement security to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed (Page 6, paragraph [0040]; teaches that it is known to control the access to actions through the use of roles to determine if the user is allowed to perform the actions., as shown in Johnson this ensures that the permissions are enforced).
Welsh also establishes the use of rules to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed (Col. 5, lines 50-62 and Col. 7, lines 37-54; teaches 
The combination however fails to explicitly establish it is known to implement roles in a CRM tool.
Radkowski, which like the combination talks about implementing roles, teaches it is known to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed in the CRM tool (Page 1, paragraphs [0006] and [0007], Page 2, paragraph [0036] and Page 3, paragraphs [0037]-[0039]; teaches that it is known to include in a customer relationship management (CRM) tool to include roles to determine if the user has the permission or authority to perform a task prior to allowing the task to be performed or completed. Since the combination already establishes the use of rules for security, it would have been obvious to implement them in a CRM tool to ensure compliance and minimize risk as established in Radkowski).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that 
The sole difference between the combination and the claimed subject matter is that is the combination fails to explicitly state that the CRM tool can determine whether a user has permission to complete the action prior to allowing the action to be performed.
Radkowski reference outlines the use of roles to determine if the user has permission to complete an action prior to allowing the action to be performed and that this roles integration into a CRM tool was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat, Wheeler, Johnson, Welsh and Lesandro the ability to determine whether a user has permission to complete an action prior to allowing the action to be performed as taught by Radkowski since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Therefore, from this teaching of Radkowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, Johnson, Welsh and Lesandro, with the ability to determine whether a user has permission to complete an action prior to allowing the action to be performed as taught by Radkowski, for the purposes of ensuring compliance. Since the combination already establishes the use of rules for security, it would have been obvious to implement them in a CRM tool to ensure compliance and minimize risk as established in Radkowski.
As per claim 29, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; Johnson further establishes using roles to implement security to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed (Page 6, paragraph [0040]; teaches that it is known to control the access to actions through the use of roles to determine if the user is allowed to perform the actions., as shown in Johnson this ensures that the permissions are enforced).
Welsh also establishes the use of rules to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed (Col. 5, lines 50-62 and Col. 7, lines 37-54; teaches it is known to implement roles to ensure that the required individual is alerted and can carry out the action).

Radkowski, which like the combination talks about implementing roles, teaches it is known to determine, by the one or more processors, whether the customer has permission to complete the action prior to allowing the action to be performed in the CRM tool (Page 1, paragraphs [0006] and [0007], Page 2, paragraph [0036] and Page 3, paragraphs [0037]-[0039]; teaches that it is known to include in a customer relationship management (CRM) tool to include roles to determine if the user has the permission or authority to perform a task prior to allowing the task to be performed or completed. Since the combination already establishes the use of rules for security, it would have been obvious to implement them in a CRM tool to ensure compliance and minimize risk as established in Radkowski).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. The Johnson reference outlines the use of customer relationship 
The sole difference between the combination and the claimed subject matter is that is the combination fails to explicitly state that the CRM tool can determine whether a user has permission to complete the action prior to allowing the action to be performed.
Radkowski reference outlines the use of roles to determine if the user has permission to complete an action prior to allowing the action to be performed and that this roles integration into a CRM tool was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat, Wheeler, Johnson, Welsh and Lesandro the ability to determine whether a user has permission to complete an action prior to allowing the action to be performed as taught by Radkowski since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claim(s) 26, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 2019/0205636 A1) hereafter Saraswat, in view of Wheeler et al. (US 2019/0102850 A1) hereafter Wheeler, further in view of Johnson et al. (US 2008/0114628 A1) hereafter Johnson, further in view of Welsch et al. (US 7,433,838 B2) hereafter Welsch, further in view of Lesandro et al. (WO 2011/146711 A1) hereafter Lesandro, further in view of Lakshman et al. (US 9,239,713 B1) hereafter Lakshman.
As per claim 26, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; however the combination fails to explicitly state wherein the CRM tool provides a configure, price, quote (CPQ) extension.
Lakshman, which like the combination talks about a CRM system, teaches it is known to implement a configure, price, quote (CPQ) extension (Col. 12, line 45 through Col. 13, line 6; teaches it is known to integrate a configure, price, quote (CPQ) 
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer relationship management (CRM) tools to manage contracts and to use customer specific information to determine how to process the contract. Welsh teaches using the terms of a business contract to identify patterns and to use those specific patterns or terms of the contract to create a smart contract by mapping the terms to predefined code segments for enforcing the obligations set forth in the contract.

Lakshman reference outlines the use of a configure, price, quote (CPQ) extension in a CRM system was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat, Wheeler, Johnson, Welsh and Lesandro the ability to in a CRM system a configure, price, quote (CPQ) extension as taught by Lakshman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lakshman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, Johnson, Welsh and Lesandro, with the ability to in a CRM system a configure, price, quote (CPQ) extension as taught by Lakshman, for the purposes of increasing the functionality of the CRM system. Since the combination establishes implementing a CRM system it have been obvious to implement any known extension or functions into that CRM system as this would merely expand on the functions of that system as shown in Lakshman.
As per claim 28, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; however the combination fails to 
Lakshman, which like the combination talks about a CRM system, teaches it is known to implement a configure, price, quote (CPQ) extension (Col. 12, line 45 through Col. 13, line 6; teaches it is known to integrate a configure, price, quote (CPQ) extension in a CRM system. Since the combination establishes implementing a CRM system it have been obvious to implement any known extension or functions into that CRM system as this would merely expand on the functions of that system as shown in Lakshman).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. The Johnson reference outlines the use of customer relationship management (CRM) tool and to use customer specific information to determine how to process the document. The Johnson reference establishes that the use of customer relationship management (CRM) tools to manage contracts and to use customer 
The sole difference between the combination and the claimed subject matter is that is the combination fails to explicitly state that the CRM tool can include a configure, price, quote (CPQ) extension.
Lakshman reference outlines the use of a configure, price, quote (CPQ) extension in a CRM system was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat, Wheeler, Johnson, Welsh and Lesandro the ability to in a CRM system a configure, price, quote (CPQ) extension as taught by Lakshman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lakshman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, Johnson, Welsh and Lesandro, with the ability to in a CRM system a configure, price, quote (CPQ) extension as taught by Lakshman, for the purposes of increasing the functionality of the CRM system. Since the combination establishes implementing a CRM system it have been obvious to implement any known extension or functions into 
As per claim 30, the combination of Saraswat, Wheeler, Johnson, Welsh and Lesandro teaches the above-enclosed invention; however the combination fails to explicitly state wherein the CRM tool provides a configure, price, quote (CPQ) extension.
Lakshman, which like the combination talks about a CRM system, teaches it is known to implement a configure, price, quote (CPQ) extension (Col. 12, line 45 through Col. 13, line 6; teaches it is known to integrate a configure, price, quote (CPQ) extension in a CRM system. Since the combination establishes implementing a CRM system it have been obvious to implement any known extension or functions into that CRM system as this would merely expand on the functions of that system as shown in Lakshman).
Saraswat discloses a contract parsing system which takes in source data identifies the corresponding industry using an industry dictionary and using rules creates a structured contract. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a network of computers. Wheeler teaches a similar contract management system, which teaches it is known to use natural language processing like Saraswat to receive requests parse those requests and create a flow of actionable events based on that request. This creates a digital contract which can be monitored and enforced over a 
The sole difference between the combination and the claimed subject matter is that is the combination fails to explicitly state that the CRM tool can include a configure, price, quote (CPQ) extension.
Lakshman reference outlines the use of a configure, price, quote (CPQ) extension in a CRM system was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract management system of Saraswat, Wheeler, Johnson, Welsh and Lesandro the ability to in a CRM system a configure, price, quote (CPQ) extension as taught by Lakshman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lakshman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of contract management provided by Saraswat, Wheeler, .

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to claims 1, 4-6, 9, 12-14, 17 and 20-30 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "selecting, by the one or more processors, an initial stage of the plurality of stages of the flow based on the one or more contract terms, wherein the initial stage is a secondary stage that differs from the first stage; displaying, by the one or more processors, a visual representation of the flow in an interface in the CRM tool, wherein the visual representation indicates the initial stage, a future stage, and an action to be completed to advance to the future stage; receiving,, by the one or more processors, the action from the customer via the interface" are moot in view of the new grounds of rejection. Specifically the Lesandro reference has been used to address these newly amended limitation.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Killoh (US 2013/0066677 A1) – discuses a user interface for users to interact with the system. It includes a CRM component. 
	Rothermel et al. (US 2006/0143034 A1) – discusses using a template for a workflow process that can be automatically generated. 
	Strassner et al. (US 2009/0327179 A1) – discusses the automatic translation of contracts to policies. 
Yang Xu, Qing Duan and Hongji Yang, "Web-Service-Oriented Customer Relationship Management System Evolution," 13th IEEE International Workshop on Software Technology and Engineering Practice (STEP'05), 2005, pp. 39-48, doi: 10.1109/STEP.2005.35.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner




/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/3/2022